Citation Nr: 1113686	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to June 1958, and from August 1958 to August 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

This case was previously before the Board in April 2009, at which time the Board remanded the case.  Though the directives from that remand have been completed, for reasons explained below, the case requires a second remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately requires a second remand.

During the pendency of the Veteran's claim, the Court of Appeals for Veterans Claims (Court) ruled that the duty to assist in some cases requires VA to seek clarification of private medical records.  Savage v. Shinseki, No. 09-4406, 2011 WL 13796 (Vet. App. Jan. 4, 2011).  In Savage, the Court specifically examined a situation where the Board did not discuss the results of private audiological records, as those records on their face did not conform to VA's rating criteria for hearing loss.  Id.  The Court held, in pertinent part, that when VA concludes that a private medical examination is unclear and a request for clarification could provide relevant information, the Board must either seek clarification or clearly explain why such clarification is unreasonable.  Id. at *10.  The Court also explained that its holding applied equally to VA examination reports and medical records.  Id. at *12, n. 7.  

In this case, there are two documents that are unclear and could provide relevant information regarding the Veteran's claim.  The first is the result of a private audiological examination that was performed by the Greenville ENT Specialists in September 2007.  That record contains a chart of the Veteran's pure tone thresholds, but it does not provide an interpretation of those pure tone thresholds for use under applicable VA regulations.  See 38 C.F.R. § 4.85 (2010).  Further, although this record contains evidence that certain speech discrimination tests were conducted, it does not state whether any of the tests were the Maryland CNC test - the test that is specified by the applicable regulation.  See id. 

The second unclear record is a VA audiological note from December 2009.  Although the record indicates that the results were consistent with an earlier VA examination, the Board notes that the speech recognition testing reveals that the Veteran had lower levels of speech recognition than an earlier and subsequent VA examination.  It is not clear, however, whether the speech recognition testing that was performed was the Maryland CNC test.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, the RO/AMC should seek clarification from the Greenville ENT Specialists regarding the Veteran's September 2007 audiological evaluation.  Specifically, the RO/AMC should ask the Greenville ENT Specialists to state what the Veteran's pure tone thresholds were at 500, 1000, 2000, 3000, and 4000 Hertz.  The RO/AMC should also ask the Greenville ENT Specialists what specific speech discrimination testing was conducted and the results of that testing.

The RO/AMC should also specifically document the efforts it undertakes to obtain this information.  Any negative reply from either the Veteran or the Greenville ENT Specialists should be included in the claims file.

2.  Following completion of step 1, the RO/AMC should then obtain an opinion from an appropriate VA examiner regarding the Veteran's hearing loss.  If possible, the claims file should be returned to the individual who examined the Veteran in June 2010.  If that individual is not available, then the claims file should be referred to any individual with the requisite expertise in evaluating hearing loss.  

If is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.  Also, the reviewer should note in any report provided that the file was reviewed.  

The examiner is asked to specifically address the following issues:

a.  The examiner should review any clarification received from the Greenville ENT Specialists.  The examiner should comment on whether the evidence of the Veteran's hearing impairment from these records is consistent with the hearing loss on the Veteran's May 2008 and June 2010 VA examinations.  If these results are inconsistent, the examiner is asked to provide an opinion as to why the results are inconsistent.

b.  The examiner should also review the Veteran's December 2009 VA audiological examination.  The examiner is asked to state what speech discrimination testing was conducted in that examination.  As above, if these results are inconsistent with the other VA examinations of record, the examiner should provide an opinion as to why the results are inconsistent.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Following the completion of the above requested development, the RO/AMC should read the medical evidence and opinions obtained to ensure that the remand directives have been accomplished.  If any directive has not been followed, the RO/AMC should seek to rectify the problem.  If either of the Board's above requested opinions from the VA examiner were not obtained, then the RO/AMC should return the case to the examiner.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for a post-remand brief to be prepared.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



